Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-11, 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent NO.  10, 587, 921 B2 to Cho et al (“Cho”) and U.S. Patent No. 10, 623,695 B1 to Prasannavenkatesan U.S.  Patent Pub. No. 2005/0084121 A1 to Muren et al. (“Muren”).
As to claim 1, Cho teaches a metering system for monitoring a media device (Col. 3, ll. 35-59, viewer rating calculation unit), the metering system comprising: a meter having a display 
Prasannavenkatesan teaches a levitation device including an object levitable, which comprises a spinning magnet (Abstract, Fig. 5A, Col. 7, ll. 44-65, a levitating device with a rotating magnet). having a microphone to receive audio output from the media device and circuitry to perform media monitoring (Col. 3, line 62-Col. 4, line 7), a base having a cavity to receive at least a portion of the meter, the meter to magnetically levitate relative to the base to decouple the meter from the base (Col. 18, ll. 21-36). In view of the teachings of Prasannavenkatesan, it would have been obvious before the effective filing date of the invention to modify the teachings of Cho.  The suggestion/motivation would be a device for magnetically levitating an object to better position the device.

Muren teaches isolate the microphone from the base to reduce degradation of an audio signal received by the microphone (¶0006, ¶0038). In view of the teachings of Muren, it would have been obvious before the effective filing date of the invention to modify the teachings of Cho and Prasannavenkatesan.  The suggestion/motivation would be over-all performance of 


As to claim 2, Cho, Prasannavenkatesan and Muren teaches the metering system of claim 1, wherein the meter is to detach entirely from the base when the meter levitates relative to the base (Prasannavenkatesan, Fig. 4B)
As to claim 3, Cho, Prasannavenkatesan and Muren teaches the metering system of claim 1, wherein the meter includes a plurality of housing magnets and the base includes a plurality of base magnets, respective ones of the housing magnets align with respective ones of the base magnets, the housing magnets to repel the base magnets to cause the meter to levitate relative to the base (Prasannavenkatesan, Fig. 4A, label 215 A and 215B).  
As to claim 4, Cho, Prasannavenkatesan and Muren teaches the metering system of claim 3, wherein the meter and the base form a gap there between when the meter levitates relative to the base (Prasannavenkatesan, Fig. 4A).  
As to claim 6, Cho, Prasannavenkatesan and Muren, teaches the metering system of claim 4, wherein the gap between the meter and the base provides an insulator to dampen vibrations imparted to the base to prevent the microphone from sensing noise generated from the vibrations.(Muren ¶0017, ¶0029, ¶0040, damping material to prevent vibrations).   
As to claim 7, Cho, Prasannavenkatesan and Muren teaches wherein the base includes a plurality of base inner side walls defining the cavity and the meter includes a plurality of lower housing side walls Page 41 of 45Attorney Docket No. 81180719US01 defining, wherein the base inner side walls define a shape that is 
As to claim 8, Cho, Prasannavenkatesan and Muren teaches metering system of claim 7, wherein the base inner side walls include a first base inner side wall , a second base inner side wall, a third base inner side wall, and a fourth base inner side wall, the meter including a first lower housing side wall, a second lower housing side wall, a third lower housing side wall and a fourth lower housing side wall, wherein the first base inner side wall is oriented toward the first lower housing side wall, the second base inner side wall is oriented toward the second lower housing side wall, the third base inner side wall is oriented toward the third lower housing side wall, and the fourth base inner side wall is oriented toward the fourth lower housing side wall  (Prasannavenkatesan, Fig. 7a-c).
As to claim 9, Cho, Prasannavenkatesan and Muren teaches the metering system of claim 8, wherein the first base inner side wall is substantially parallel relative to the first lower housing side wall, the second base inner side wall is substantially parallel relative to the second lower housing side wall, the third base inner side wall is substantially parallel relative to the third lower housing side wall, and the fourth base inner side wall is substantially parallel relative to the fourth lower housing side wall (Prasannavenkatesan, Fig. 7a-c).   

Claim 10-11, 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Prasannavenkatesan.

As to claim 10, Cho teaches a meter comprising: a housing; circuitry to perform media monitoring (Col. 10, ll. 19-25); Cho does not teach a microphone within the housing to receive audio from a media device and a plurality of magnets to align with corresponding base magnets of a base, the plurality of magnets to cause the housing to levitate relative to the base to form an air gap there between.  Prasannavenkatesan teach having a lower portion that defines tapered walls, a microphone within the housing to receive audio from a media device, a base having a plurality of side walls to define a cavity, the cavity to receive the lower portion of the housing;  and a plurality of housing magnets carried by the tapered walls of the lower portion; a plurality of base magnets carried by the side walls of the base and oriented toward the cavity, the housing magnets  to align with corresponding base magnets of a base when the lower portion of the housing is located in the cavity of the base, the plurality of magnets to cause the housing to levitate relative to the base to form an air gap there between the tapered walls of the housing to be partially received by the cavity of the base such that the side walls of the base maintain the housing aligned with the base when the housing is levitated to the base. (Abstract, Fig. 5A, Col. 7, ll. 44-65, a levitating device with a rotating magnet, Col. 3, line 62-Col. 4, line 7). In view of the teachings of Prasannavenkatesan, it would have been obvious before the effective filing date of the invention to modify the teachings of Cho.  The suggestion/motivation would be a device for magnetically levitating an object to better position the device.
As to claim 11, Cho and Prasannavenkatesan teaches the meter of claim 10, wherein the magnets are positioned about a perimeter of the housing (Prasannavenkatesan, Fig. 7C, th housing of the object lands exactly on the magnet on the base).  
As to claim 13, Cho and Prasannavenkatesan teaches the meter of claim 11, wherein the lower portion of the meter (Cho, fig 10)  includes a first plurality of housing magnets positioned along a perimeter of the lower portion (Prasannavenkatesan, Fig. 7C).  
As to claim 14, Cho and Prasannavenkatesan teaches the meter of claim 11, wherein the lower portion includes a first housing lower tapered wall, a second housing lower tapered wall, a third housing lower tapered wall and a fourth housing lower tapered wall, the first housing lower tapered wall is oriented opposite the second housing lower tapered wall, and the third housing lower tapered wall is oriented opposite the fourth housing lower tapered wall (Prasannavenkatesan, Fig. 7a-c, the circular base attaches to object magnet)
As to claim 15, Cho and Prasannavenkatesan teaches meter of claim 14, wherein the first housing lower tapered wall includes a first housing magnet and a second housing magnet, the second housing lower tapered wall includes a third housing magnet and a fourth housing magnet, the third housing lower tapered wall includes a fifth housing magnet and the fourth housing lower tapered wall includes a sixth housing magnet (Prasannavenkatesan, 7a-c, the magnets in the device attach to the levitating object)

As to claim 16, Cho teaches a base for use with a media meter (Col. 3, ll. 35-59, viewer rating calculation unit), Cho does not teach the base comprising: having a plurality of side walls, the side walls having inner tapered surfaces a body defining a cavity to receive at least a portion of a device; and a plurality of base magnets positioned carried by the inner tapered surfaces that are oriented toward the cavity, the base magnets to align with housing magnets of the media meter, the base magnets to repel the housing magnets to cause the media meter to levitate relative to the base to form an air gap there between side walls at least partially surround a portion of the meter to maintain the meter aligned with the base when the meter levitates relative to the base.  Prasannavenkatesan teaches the base comprising: having a plurality of side walls, the side walls having inner tapered surfaces a body defining a cavity to receive at least a portion of a device; and a plurality of base magnets positioned carried by the inner tapered surfaces that are oriented toward the cavity, the base magnets to align with housing magnets of the media meter, the base magnets to repel the housing magnets to cause the media meter to levitate relative to the base to form an air gap there between side walls at least partially surround a portion of the meter to maintain the meter aligned with the base when the meter levitates relative to the base (Abstract, Fig. 5A, Col. 7, ll. 44-65, a levitating device with a rotating magnet). In view of the teachings of Prasannavenkatesan, it would have been obvious before the effective filing date of the invention to modify the teachings of Cho.  The suggestion/motivation would be a device for magnetically levitating an object to better position the device.
As to claim 17, Cho and Prasannavenkatesan teaches the base of claim 16, wherein the base magnets are positioned about a perimeter of the base (Prasannavenkatesan, Fig. 7C, Cho, meter, Fig.10).  
As to claim 18, base of claim 16, wherein the base is to be positioned on a surface that supports a media device (Prasannavenkatesan, Fig. 7C).  
As to claim 19, Cho and Prasannavenkatesan teaches the base of claim 16, wherein base includes a first base inner side wall, a second base inner side wall, a third base inner side wall and a fourth base inner side wall defining the cavity, the first base inner side wall is oriented opposite the second base inner side wall, and the third base inner side wall is oriented opposite the fourth base inner side wall (Prasannavenkatesan, Fig. 3, 5, step 110, producing magnetic field)
As to claim 20, Cho and Prasannavenkatesan teaches the base of claim 19, wherein the first base inner side wall includes a first base magnet and a second base magnet, the second base inner side wall includes a third base magnet and a fourth base magnet, the third base inner side wall includes a fifth base magnet, and fourth base inner side wall includes a sixth base magnet (Prasannavenkatesan, Fig. 3, 5, step 110, producing magnetic field).
As to claim 21, Cho and Prasannavenkatesan teaches the meter of claim 1, wherein the base is to at least partially surround the meter such that the meter nests within the cavity of the base to maintain the meter aligned relative to the base when the meter levitates relative to the base (Prasannavenkatesan , Fig. 7c).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, Prasannavenkatesan and Muren as applied to claim 4 above, and further in view of U.S.  Patent Pub. No. 2015/0037128 A1 to Kustler.

As to claim 5, Cho, Prasannavenkatesan and Muren teaches the metering system of claim 4, Cho, Prasannavenkatesan and Muren do not teach wherein the gap is approximately between 1 millimeter and 2 millimeters.  Kustler teaches wherein the gap is approximately between 1 millimeter and 2 millimeters (¶0032). In view of the teachings of Kustler, it would have been obvious before the effective filing date of the invention to modify the teachings of Cho, Prasannavenkatesan and Muren.  The suggestion/motivation would be an invention of achieving levitation of objects with the support of magnetic fields. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/               Supervisory Patent Examiner, Art Unit 2421